Citation Nr: 1711084	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-28 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, W.C. and D.C.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to September 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was afforded a Travel Board hearing in July 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  The Veteran's Law Judge (VLJ) who held this hearing is no longer with the Board.  The Veteran was offered another opportunity to have another hearing before a VLJ but did not reply to a hearing clarification letter shown to have been uploaded in VBMS in December 2016.  Although the letter is not dated, the Veteran is presumed to have received it as it was sent to his current address.  A presumption of regularity is applied to all manner of VA processes and procedures.  See Miley v. Principi, 
366 F.3d 1343, 1346-47 (Fed. Cir. 2004) ("The presumption of regularity provides that, in the absence of clear evidence to the contrary, the court will presume that public officers have properly discharged their official duties."); see also Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008) (applying the presumption of regularity to VA examination).  Clear evidence is required to rebut the presumption of regularity.  Miley, 366 F.3d at 1347.  The Board finds no such evidence is shown in this instance, nor has the Veteran or his representative pointed to the existence of such evidence.

The appeal was remanded for further development by the Board in October 2015.  In doing so, the Board characterized the PTSD claim as separate from an appealed claim for a psychiatric disorder other than PTSD, noting that while the September 2010 rating on appeal and September 2011 statement of the case separately addressed entitlement service connection for schizoaffective disorder, as well as entitlement to service connection for PTSD, the record also showed differential diagnoses of bipolar disorder, depressive disorder and anxiety disorder.  

Accordingly, the RO characterized the non-PTSD claim to be that of entitlement to service connection for a psychiatric disorder other than PTSD in accordance with the decision of the United States Court of Appeals for Veterans Claims (Court) that found the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

While this matter was on remand status, the appeal of the denial of service connection for a psychiatric disorder other than PTSD was granted in full by the RO in an August 2016 rating decision granting service connection for schizoaffective disorder, thereby removing this matter from appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently before the Board contains no indication that the Veteran initiated an appeal with the initial ratings or effective date assigned.  Thus, this matter is no longer in appellate status.  Id. at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned). 

The remaining issue of entitlement to service connection for PTSD is returned to the Board for further consideration.


FINDING OF FACT

The weight of the evidence establishes that the Veteran's diagnosed psychiatric disorder is schizoaffective disorder and a diagnosis of PTSD is not supported by the weight of the competent medical evidence.


CONCLUSION OF LAW

The requirements for entitlement to service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) through correspondence dated in December 2009, prior to the initial adjudication of his claim.  Additionally, VA sent the Veteran a § 5103 notice letter that included, among other things, information concerning the evidence that can be submitted to establish the occurrence of a personal assault.  A supplement statement of the case subsequently readjudicated this matter in August 2016.

VA also has satisfied its duty to assist the Veteran in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Specifically, the agency of original jurisdiction (AOJ) has obtained copies of his service treatment records (STRs), military personnel records (MPRs), Social Security Administration (SSA), VA and non-VA treatment records are in the claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.  The Veteran was afforded a VA examination in conjunction with the adjudication of his PTSD claim.  The Veteran was provided with VA examinations in connection with his claim, with the most recent examination of January 2016 obtained pursuant to the Board's October 2015 remand directives.  The Board concludes that the examinations are adequate and that a new examination is not necessary. 

In sum, the Board finds that VA has fulfilled its duties to notify the Veteran and has also has met its obligations to undertake "reasonable efforts to assist [him] in obtaining evidence necessary to substantiate" his hearing loss claim.  See 38 U.S.C.A. § 5103A (a), (d) (2016).  As such, appellate review of that issue may now proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection for PTSD

In general, to establish entitlement to service connection for VA compensation benefits, the evidence must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are particular requirements in 38 C.F.R. § 3.304(f) for establishing PTSD that are separate from those for establishing service connection generally.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010) ("Simply put, while section 3.303 mandates that there be a link between a current disability and military service, section 3.304(f) sets forth the evidence necessary, in the context of claims for PTSD disability compensation, to establish that link.").  Entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f) and § 4.125 (requiring PTSD diagnoses to conform to the Diagnostic and Statistical Manual of Mental Disorders-5 (DSM-5) as the governing criteria for diagnosing PTSD).  However, the August 4, 2014 applicability date of the rulemaking which amended § 4.125(a), effective August 4, 2014, to state that diagnosis of a mental disorder must conform to DSM-5, not DSM-IV indicates that the revision is not applicable where a case was certified to or pending before the Board on or before August 4, 2014.  70 Fed. Reg. 45,093 (Aug. 4, 2014).  Since the Veteran's case was pending before the Board on August 4, 2014, DSM-IV is applicable to his case.  See January 2013 VA Form 8; October 2015 Board decision.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims (Court) erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' " in personal-assault cases).

The Board must fully consider the lay statements of record.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (stating that a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that service connection is warranted for PTSD as a result of service.  At his September 2015 hearing he described stressors that included an altercation with racial slurs used against him, and he indicated that this affected him to the point that he could not complete ordinary duties of his training including folding sheets and tying shoes.  He testified that he was further affected by stressors regarding bomb training exercises on the ship, with the noise and battlefield conditions described as causing such stress that it affected his ability to speak.  He denied having any major mental health issues prior to service.  He indicated that he has been diagnosed with PTSD.  Transcript pg 3-7, 11.  

As noted in the introduction, service connection has been granted for a mental disorder that has been diagnosed as schizoaffective disorder, depressed type after the examiner in a January 2016 VA examination diagnosed this mental disorder and gave an opinion that it was more likely than not that the stress of serving in the Navy was the precipitating event for the development of his psychiatric disorder.

As far as PTSD the January 2016 VA examiner determined that the criteria for a diagnosis of PTSD under DSM-5 were not met.  This opinion was based on examination of the Veteran and review of the evidence of record in the claims file.  The examiner discussed the history of the Veteran having received psychiatric treatment in service with a neurologic diagnosis of cerebral dysfunction made.  His current symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, flattened affect, impaired judgment, impaired abstract thinking, gross impairment in thought processes or communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting and persistent delusions or hallucinations.  

The examiner found that the Veteran's claimed stressors of being in a ship that had a training fire which scared him and of having been physically and psychologically harassed in the Navy but without sexual assault or injury from the physical assaults did not meet Criterion A for a stressor to support a diagnosis of PTSD.  Most significantly however the examiner gave an opinion that the Veteran does not have PTSD, but rather has a psychotic disorder, stating that it is clear from his record that his symptoms began while in service.  The Board notes that the January 2016 VA examiner noted that the DSM-5 was used and the Board earlier stated that the DSM-IV applies to this appeal.  Even so, the Board notes that criterion A (experiencing a traumatic event) has been adjusted between the two editions.  Indeed, the DSM-IV had two requirements for Criterion A, but the DSM-5 only has one.  In light of this, the Board finds that the DSM-5's Criterion A is more veteran friendly than that of the DSM-IV.  Therefore, the Board finds this does not detract from the overall probative value and weight of the January 2016 examination report. 

Although this opinion regarding the stressors differs from other findings in the record that the Veteran's claimed stressors do meet the criteria for a stressor supporting a diagnosis of PTSD, this does not adversely impact the opinion that the Veteran's symptoms do not meet the criteria for PTSD as this examiner determined the psychiatric symptoms are due to the service connected schizoaffective disorder, depressed type.  This opinion is supported by the preponderance of the competent medical evidence of record which repeatedly shows his diagnosis to be schizoaffective disorder, depressed type.

The Veteran's service treatment and personnel records contain no findings or diagnosis of PTSD or of claimed stressors although he did undergo a psychiatric evaluation in January 1973 after having issues with lack of coordination and troubles in boot camp such as failing PT tests and other tests requiring coordination.  Following the examination no psychiatric diagnosis was made but a neurological referral for possible consult was recommended.  He was suspected of having possible brain damage which resulted in a lack of coordination.  He subsequently was diagnosed with minimal cerebral dysfunction in February 1973 and later again in a June 1973 Medical Board.  See 15 pg STRS at pg 5-6, 12; see also 7 pg SPRs all received 9/2/16.  

Shortly after service in November 1973, the Veteran was diagnosed with anxiety reaction that was attributed to an inability to cope with normal life situations.  
See 33 pg treatment records received in VBMS at pg 28.

Later from July 2001 to October 2002, he was hospitalized at a private facility for psychiatric symptoms, after being admitted by a relative who worried he was unable to support himself.  He had signs of cognitive impairment, auditory and visual hallucinations and compulsive behavior.  He was initially diagnosed with Axis I Anxiety disorder not otherwise specified (NOS) but was found to need further testing to clarify this diagnosis.  Psychiatric testing done in August 2001 gave a lifelong history of nervousness, but the Veteran indicated that his problems in the Navy with blurred vision, speech difficulties and coordination issues began following a head injury after he bumped his head into a low hanging object.  After administration of a battery of tests he was diagnosed with Axis I NOS, schizophrenia paranoid type and Axis II diagnosis of personality disorder NOS with dependent features NOS.  

Further evaluation done in January 2002 yielded Axis I diagnoses of anxiety disorder NOS, rule out (R/O) schizophrenia, with an Axis II diagnosis of schizotypal personality.  Although no diagnosis of PTSD was given, he did describe his experience in the Navy as very stressful and reported serving in Vietnam and working aboard ships where bombing missiles were located.  He reported being somewhat nervous and anxious because of noise and said he was sent to the Naval Hospital for an emotional condition but then indicated he was discharged from the service due to stomach issues.  The Veteran reported symptoms during the January 2002 testing, to include trouble sleeping, inability to relax, nervousness, problems with memory and concentration as well as a lack of energy and motivation.  Additionally he reported psychotic symptoms including auditory and visual hallucinations and beliefs that people could read his mind as well as religious preoccupations.  On discharge in October 2002 his diagnoses were Axis I anxiety disorder NOS, schizophrenia NOS rule out dementia NOS and Axis II diagnosis of personality disorder NOS with dependent features.  See 21 of private treatment records from Piedmont Behavior pgs 2, 3, 15, 16, 18, 20.  

Subsequent treatment for ongoing psychiatric symptoms with differential diagnoses assigned including depressive disorder, anxiety disorder, psychotic disorder, bipolar disorder and schizoaffective disorder as well as PTSD are shown in records and evaluations from 2007 to 2009.  These records included a notation in October 2007 of the Veteran being a poor historian where he was diagnosed with depressive disorder; rule out major depressive disorder (MDD) with stressors from his job and paranoid thoughts reported throughout these records.  See 13 pg private records from 11/08-12/08; see also 87 pg VA records at 60, 64,85; 31 pg private records from Daymark at pg 24-27; and 9 pg VA ER treatment 10/1/07.  

In regards to PTSD the Veteran was diagnosed with PTSD by private psychologist J.T.W. PhD in October 2009.  This opinion based the diagnosis of PTSD on the following stressors that included being inducted into the service despite being unqualified to enlist (as he had not passed an enlistment examination prior to induction); being told he would work as a printer only to be assigned general duty and finally despite his substandard basic training being passed through to permanent duty and subjected to ridicule, racial harassment and punishment for both appropriate behavior and inability to perform.  He was described as having experienced nightmares and flashbacks about his time in the service ever since, and had ongoing symptoms of anxiety and depression.  Medical records were noted to confirm that he has experienced severe psychological problems since leaving the military said to be consistent with PTSD under DSM IV.  Dr. W opined that it is at least as likely that the Veteran suffers PTSD triggered by his traumas experienced in the Navy and further opined that he was set up to experience failure, shame and guilt in the service.  

As for schizoaffective disorder, for which service connection has been granted, this was confirmed to be the most likely diagnosis of the Veteran's psychiatric disability in 2009.  Of note he underwent comprehensive testing on January 20, 2009 where the consult prior to testing noted his reports of developing mental health problems including nervousness, speech problems and gastrointestinal symptoms after being subjected to racial mistreatment in service.  He was noted to have been treated by various mental health providers both in service and post service with differential diagnoses including PTSD, schizophrenia and depression.  After being administered a battery of psychiatric testing the findings from such tests were summarized as suggesting that he was experiencing a multitude of symptoms.  However his primary issues were subtle features of psychoses (paranoia, disorganized thought, feeling overwhelmed, preoccupation with medical concerns) and of depression (low self-esteem, sleep problems, concentration problems and anxious mood).  The post-test opinion was that although several diagnoses are possible, schizoaffective disorder, depressed type seemed to be the best fit at this time.  The Axis I diagnosis assigned following this testing was schizoaffective disorder with depression.  

Post testing summary on January 21, 2009 confirmed that this diagnosis fits his history and symptoms better than a diagnosis of depressive disorder because of his history of persecutory delusions and auditory hallucinations.  The Board notes that at no point did this testing suggest that a diagnosis of PTSD was warranted.  
See 89 pg document entered into VBMS 8/10/10 at pgs 79, 82-86.  

Thereafter the diagnosis of schizoaffective disorder was repeatedly the given psychiatric disorder, sometimes with depressive features included in multiple psychiatric care records from after January 2009 through 2015.  See 89 pg document entered into VBMS 8/10/10 at pgs 4, 15, 26, 31, 33, 43, 48, 53, 59, 74.  See also 198 pg CAPRI at pgs 16-25, 55-59, 88-90, 110-111, 115-116, 127-128, 130, 163.  

In September 2010 the Veteran underwent a VA examination to clarify whether he has PTSD related to service.  The examiner reviewed the evidence in the claims file and noted symptoms described as not PTSD symptoms that included hallucinations, paranoid delusions, depressed mood, sleep issues and anxiety.  As far as stressors the Veteran began by describing his subjection to racial slurs and taunting which he said caused him to go into a retarded state and have problems with coordination.  He then began a discussion in a confusing manner which the examiner construed to involve exposure to loud noises from bombing exercises which the Veteran blamed for his hallucinations of hearing voices.  The examiner stated that was confusing as the Veteran had no combat experience.  The Veteran also described that following his mistreatment in service that he was hospitalized for 6-10 months in service for traumatically induced mental condition where he said he was unable to do simple tasks like feeding himself.  He contended that his service treatment records that would have shown this had been burned.  The examiner found no medical records to corroborate this story.  

The examiner added that specific PTSD symptoms were difficult to assess as the Veteran answered the questions differently several times.  In this regard, the examiner indicated that it was not clear if a stressor criterion under the DSM-IV was met as the Veteran reported several distressing things that happened in the military including uncomfortable weather, poor living conditions being told what to do and receiving racial slurs and taunting from other He did report feeling degraded by the comments.  However when trying to assess for PTSD symptoms related to traumatic stressors he appeared to frequently change what he aid bothered him and at times would have a nonsensical response to questions, shouting "boom boom."  The examiner found it difficult to assess if he was experiencing paranoid delusion at the time of the examination.  The examiner found that the DSM-IV criteria for a PTSD diagnosis were not met, but instead diagnosed schizoaffective disorder with no other psychiatric diagnosis made.  

In November 2011 a follow up opinion was made by private psychologist J.T.W. PhD who had previously determined the Veteran to have PTSD related to service.  This opinion was in response to the unfavorable evidence and opinion from the September 2011 rating.  Dr. W. opined that the Veteran's symptoms included panic attacks in service.  Regarding the psychotic symptoms of paranoid delusions, auditory and visual hallucinations, Dr. W noted that while deemed most often symptoms of a pathological disorder, these can also be associated with PTSD as part of hypervigilance.  Visual hallucinations could also be associated with organic brain syndrome.  Dr. W. stated that the diagnosis of schizoaffective disorder made in the medical records and VA examination was irrelevant to the PTSD diagnosis.  Dr. W. further stated that although the RO pointed to lack of testing for PTSD as a basis for rejecting his opinion, he claimed that there was no formal test for PTSD and continued to opine that the Veteran suffers from PTSD as a result of his treatment in the Navy. 

Where the Board is presented with conflicting medical evidence, it may favor one medical opinion over another, provided it offers an adequate basis for doing so. Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

When viewing the totality of the pertinent medical and lay evidence, the Board finds the evidence of record does not support a current diagnosis of PTSD.  In this regard, the Board notes the opinion from the January 2016 VA examiner who determined that the diagnosis of PTSD was not shown but rather determined that his diagnosis was of schizoaffective disorder which this same examiner linked to service and for which service connection is now in effect.  The finding that a diagnosis of schizoaffective disorder, but not PTSD is shown is supported by the preponderance of the competent medical evidence, which repeatedly gives the same psychiatric diagnosis of schizoaffective disorder, including most significantly following comprehensive psychiatric testing in January 2009.  See 89 pg document entered into VBMS 8/10/10 at pgs 79, 82-86.  Additionally, the September 2010 VA examiner reviewed the claims file, starting with the February 1973 neurological exam, took a medical history from the Veteran, and performed an objective psychiatric examination of the Veteran.  This examiner did not find the Veteran signs and symptoms met the DSM-IV criteria for a diagnosis of PTSD.  In light of these factors, the Board places significant weight on the January 2009 and September 2010 psychiatric examination reports.

As for the opinions from J.T.W. PhD in October 2009 and November 2011 who provided an opinion that the Veteran had PTSD related to service, the Board places far less weight to these opinions.  Although the October 2009 opinion found the Veteran to meet the DSM-IV criteria for PTSD this is greatly outweighed by the evidence generated by VA and other medical providers that narrowed his psychiatric disorder to schizoaffective disorder, including based on comprehensive testing.  While in November 2011 Dr W. defended his opinion that the Veteran had a diagnosis of PTSD even without testing by stating that a formal test for PTSD does not exist and claiming that "even VA personnel do not formally test but use the constellation of symptoms and behaviors to form a diagnosis."  This opinion broadly assumes that VA personnel do not test for PTSD and also ignores the fact that the VA and private medical providers narrowed the Veteran's diagnosis to that of schizoaffective disorder with depressive features based not only on formal testing but also based on reviewing a constellation of the Veteran's symptoms and behaviors when forming this diagnosis.  

In view of the foregoing the Board finds the preponderance of the competent medical evidence reflects that a formal diagnosis of PTSD is not shown but rather his diagnosed psychiatric disorder is schizoaffective disorder for which service connection is in effect.  To the extent that the Veteran alleges he has PTSD, he is not shown to have the skills or training in the psychiatric field to provide a diagnostic opinion.   As such, the Board finds the Veteran's opinion as to his psychiatric diagnosis is not competent and completely lacks probative value. 

In sum, the Board finds that the preponderance of the evidence is against the finding of a current diagnosed disability of PTSD.  As such, service connection for PTSD is not warranted.  38 C.F.R. §§ 3.303, 3.304(f).  Because a diagnosis of PTSD is not shown, the Board need not address whether the Veteran's claimed stressors have been supported by credible evidence or whether they meet the criteria to support a diagnosis of PTSD.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


